In re Board of Supervisors of Louisiana State University; University of New Orleans; Agriculture and Mechanical College; Louisiana State University at New Orleans; Wildlife and Fisheries, Louisiana Dept, of; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. L, Nos. 2003-17911, 2004-08046; to the Court of Appeal, Fourth Circuit, No(s). 2007-C-0665, 2007-C-0666.
Denied.
VICTORY, J., would grant.
*632TRAYLOR, J., would grant.
WEIMER, J., would grant.